Donald L. Corbin, Justice. Thomas G. Montgomery moves this court to grant him attorney’s fees for his appellate representation of William Keith Webber in a termination-of-parental-rights case. The Arkansas Court of Appeals affirmed the judgment terminating Webber’s parental rights in an unpublished opinion. See Webber v. Ark. Dep’t of Human Servs., CA 97-1085 (Ark. App. May 13, 1998). On April 3, 1998, Mr. Montgomery filed a motion in the court of appeals requesting attorney’s fees for his appellate work. The court of appeals certified the motion to us as an issue of first impression, and we ordered that the issue be briefed for our consideration. Our jurisdiction is thus pursuant to Ark. Sup. Ct. R. 1-2(d). We deny the motion. Mr. Montgomery states in his motion that he was appointed to represent Webber by the Crittenden County Chancery Court on June 12, 1995. He states that as Webber’s court-appointed attorney, he assisted Webber in the preparation of his abstract and brief on appeal, and that he has expended approximately forty hours of work on Webber’s appeal. He prays that he be awarded reasonable attorney’s fees for his services in researching, abstracting, and briefing Webber’s case on appeal.  We deny the motion because Mr. Montgomery has not offered any authority or convincing argument in support of his contention that this court is the proper forum to grant him attorney’s fees for his court-appointed representation of an indigent parent in an appeal of an action to terminate parental rights. We have repeatedly stated that we will not consider arguments that are unsupported by convincing legal authority or argument unless it is apparent without further research that the argument is well taken. See, e.g., Country Corner Food & Drug, Inc. v. First State Bank, 332 Ark. 645, 966 S.W.2d 894 (1998); Arkansas Oklahoma Gas Corp. v. Waelder Oil & Gas, Inc., 332 Ark. 548, 966 S.W.2d 259 (1998); Wilson v. Pulaski Ass’n of Classroom Teachers, 330 Ark. 298, 954 S.W.2d 221 (1997). Without a cogent reason supported by convincing authority for taking this step, we decline to make such an award of fees. See County Corner Food & Drug, Inc., 332 Ark. 645, 966 S.W.2d 894. Motion denied.